 

Exhibit 10.2

 



TERM NOTE

 

Lender: GACP II L.P.

 

Principal Amount: $20,000,000.00 June 14, 2018

 

FOR VALUE RECEIVED, the undersigned, JAKKS Pacific, Inc., a Delaware
corporation, Disguise, Inc., a Delaware corporation, JAKKS Sales LLC, a Delaware
limited liability company, Maui, Inc., an Ohio corporation, Moose Mountain
Marketing, Inc., a New Jersey corporation, and Kids Only, Inc., a Massachusetts
corporation (together, “Borrowers”), hereby jointly and severally promise to pay
to Lender set forth above (“Lender”) the Principal Amount set forth above, or,
if less, the aggregate unpaid principal amount of all Term Loans of Lender to
Borrowers, together with interest thereon at the rates specified in the Term
Loan Agreement from the date made until such principal amount is paid in full,
payable at such times and in such amounts as are specified in the Term Loan
Agreement.

 

Both principal and interest are payable in Dollars to Agent at its address set
forth in the Term Loan Agreement, in immediately available funds.

 

This Term Note is one of the Term Notes referred to in, and is entitled to the
benefits of, the Term Loan Agreement dated as of June 14, 2018 (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), among Borrowers, JAKKS Pacific, Inc., as Borrower
Representative, the other Credit Parties party thereto, Lenders, and GACP
Finance Co., LLC, as Agent for Lenders and the other Secured Parties.
Capitalized terms used herein but not defined herein have the meanings ascribed
to such terms in the Term Loan Agreement.

 

The Term Loan Agreement contains provisions for acceleration of the maturity of
the unpaid principal amount of this Term Note upon the happening of certain
stated events and also for prepayments on account of the principal hereof prior
to the maturity upon the terms and conditions specified therein.

 

This Term Note is a Loan Document, is entitled to the benefits of the Loan
Documents and is subject to certain provisions of the Term Loan Agreement,
including Sections 10.15(b) (Submission to Jurisdiction), 10.16 (Waiver of Jury
Trial), 10.20 (Joint and Several) and 12.03 (Other Interpretive Provisions)
thereof.

 

This Term Note is a registered obligation, transferable only upon notation in
the Register, and no assignment hereof shall be effective until recorded
therein.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, each Borrower has caused this Term Note to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 



“Borrowers”           JAKKS PACIFIC, INC.   MAUI, INC.           By:            
By:           Name:     Name:   Title:     Title:             DISGUISE, INC.  
MOOSE MOUNTAIN MARKETING, INC.           By:     By:   Name:     Name:   Title:
    Title:             KIDS ONLY, INC.                 By:         Name:        
Title:                   JAKKS SALES LLC                 By:         Name:      
  Title:        



 

 

 